DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zellen et al. (US 2020/0037379) in view of Kimn et al. (US 2018/0026949).
Regarding claims 1 and 18, Zellen discloses or suggests a method for establishing a preliminary encrypted connection for a mobile device and an automotive computer associated with a vehicle and a non-transitory computer-readable storage medium (see at least paragraph 43, non-transitory computer-readable medium) having instructions stored thereupon which, when executed by a processor, cause the processor to perform the method, the method comprising:
receiving, via a processor, a user selection indicating a request to connect the mobile device with the automotive computer (see at least paragraphs 16-24, the device may provide a VIN to a server in response to a user action, where the user action corresponds to a request to connect the device with a vehicle);
sending, via the processor, a pre-pairing request message to a Telematics Service Delivery Network (SDN) server responsive to the request to connect the mobile device with the automotive computer (see at least paragraphs 16-24 and 33, the device may provide a VIN to a server in response to a user action, where the VIN corresponds to a pre-pairing request message, where the VIN is provided prior to the device attempting to pair with the vehicle);
receiving, from the SDN server and responsive to the pre-pairing request message, mobile unique identifier (ID) that uniquely identifies the mobile device, a vehicle unique ID that uniquely identifies the vehicle, and authentication certificates (see at least paragraphs 16-24 and 33-35, the device receives connecting information and authentication certificates from the server in response to a match of the VIN, where the connecting information includes an access point SSID of the vehicle); and
establishing, via the mobile device, an encrypted BLE connection with the automotive computer using the authentication certificates (see at least paragraphs 20-24, 28, 29, establishing a Bluetooth secure connection, where the SSID and SSID authentication key are provided for validation with the personal device).
Zellen, however, does not explicitly disclose receiving a first security key associated with the vehicle unique ID, where the vehicle unique ID and the first security key are associated with a second security key received by and stored on the automotive computer and establishing an encrypted connection using the first security key, the second security key, the mobile unique ID, and the vehicle unique ID.
Kimn, from the same or similar fields of endeavor, discloses or suggests receiving a first security key associated with the vehicle unique ID, where the vehicle unique ID and the first security key are associated with a second security key received by and stored on the automotive computer and establishing an encrypted connection using the first security key, the second security key, the mobile unique ID, and the vehicle unique ID (see at least paragraphs 140-155, the electronic device generates a user’s key pair and transmits a user public key of the generated key pair to the first server and the first server generates the user authentication certificate in which the user public key is signed using the secret key of the first server and transmits the generated user authentication certificate together with the public key of the first server, to the electronic device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kimn in to the invention of Zellen in order to improve the security of the pairing process.
Regarding claim 2, Zellen discloses all of the subject matter of the claimed invention except that the second security key is received by the automotive computer responsive to sending the pre-pairing request message. 
Kimn, from the same or similar fields of endeavor, discloses or suggests that the second security key is received by the automotive computer responsive to sending the pre-pairing request message (see at least paragraphs 140-155, the electronic device generates a user’s key pair and transmits a user public key of the generated key pair to the first server and the first server generates the user authentication certificate in which the user public key is signed using the secret key of the first server and transmits the generated user authentication certificate together with the public key of the first server, to the electronic device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kimn in to the invention of Zellen in order to improve the security of the pairing process.
Regarding claims 3, 4, and 19,  Zellen discloses or suggests establishing the encrypted connection with the automotive computer further comprises: 
receiving, via the mobile device, a first user input indicative of approval for the encrypted connection (see at least paragraph 4, commands initiate at both the device and the vehicle indicating they are ready to pair followed by a user action confirming that a particular pairing is approved); 
receiving, via the automotive computer, a second user input indicative of approval for the encrypted connection (see at least paragraph 4, commands initiate at both the device and the vehicle indicating they are ready to pair followed by a user action confirming that a particular pairing is approved); 
establishing a positive identification (see at least paragraph 4, commands initiate at both the device and the vehicle indicating they are ready to pair followed by a user action confirming that a particular pairing is approved); 
and initiating an unencrypted or encrypted connection (see at least paragraphs 20-24, 28, 29, establishing a Bluetooth secure connection, where the SSID and SSID authentication key are provided for validation with the personal device, where, alternatively, a legacy unsecured BLE OOB pairing is performed).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zellen et al. (US 2020/0037379) in view of Kimn et al. (US 2018/0026949) as applied to claim 1 above, and further in view of Golsch (US 2019/0306703).
Regarding claim 9, Zellen, as modified by Kimn, discloses all of the subject matter of the claimed invention except using an Identity Resolving Key (IRK) to enable vehicle privacy.
However, Golsch, from the same or similar fields of endeavor, discloses or suggests using an Identity Resolving Key (IRK) to enable vehicle privacy (see at least paragraph 23, identity resolving keys).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Golsch in to the invention of Zellen, as modified by Kimn, in order to improve the security of the pairing process.

Allowable Subject Matter
Claims 10-17 are allowed.
Claims 5-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumien et al. (US 2020/0228337) discloses a system that securely pairs and communicate with a user device based on multiple security protocols (see at least paragraphs 38-41).
Hrabak et al. (US 2015/0024688) discloses automatic pairing of a vehicle and a mobile communications device (see at least paragraphs 21-29).

Krishnamurthy et al. (USPN 10,491,734) disclose vehicle Bluetooth pairing scheme via an user account server (see at least column 8 line 60 – column 11 line 45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/05/2022